Frontier Communications Corporation 3 High Ridge Park Stamford, Connecticut 06905 (203) 614-5600 September 18, 2013 BY EDGAR – CORRESPONDENCE U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention:Larry Spirgel Re:Frontier Communications Corporation Form 10-K for Fiscal Year ended December 31, 2012 Filed February 27, 2013 Form 10-Q for Fiscal Quarter Ended June 30, 2013 Filed August 8, 2013 File No. 001-11001 Ladies and Gentlemen: Frontier Communications Corporation (the “Company”) is hereby requesting additional time to respond to the comments of the Staff of the Securities and Exchange Commission set forth in the letter dated September 13, 2013 with respect to the above-referenced Form 10-K and Form 10-Q. The Company expects to respond to the comments on or before October 11, 2013. If the Staff has any additional questions or comments, please contact the undersigned at (203) 614-5779. Sincerely, /s/ Susana D’Emic Susana D’Emic Senior Vice President and Controller
